                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:12-CR-291
                                            :
             v.                             :   (Judge Conner)
                                            :
MONEYGRAM INTERNATIONAL,                    :
INC.,                                       :
                Defendant                   :

                                        ORDER

      AND NOW, this 5th day of November, 2018, upon consideration of the joint

motion to extend (Doc. 32), it is hereby ORDERED that said motion is GRANTED.

The above captioned Deferred Prosecution Agreement and all its terms, including

but not limited to, the tolling of the Speedy Trial Act, is extended for four (4) days,

from November 6, 2018, to November 9, 2018.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
